REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-13, 15-19, and 21 are allowed. 

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on April 8th, 2021, with respect to the prior art rejections of the claims, have been fully considered and are persuasive. The prior art rejections have accordingly been withdrawn. 

Regarding claim 1, the closest prior art is Gosselin (US 3,434,775).
Regarding claim 1, Gosselin teaches a borescope, comprising: 
a borescope wand comprising a base portion, an articulating portion, and a lens end; 
an outermost surface of the borescope wand extending from the base portion to the lens end, the outermost surface of the borescope wand including a base portion outermost surface extending to the articulating portion and an articulating portion outermost surface extending from the base portion to the lens end;
a lens positioned in the lens end of the borescope wand; 
a sleeve positioned externally around the articulating portion outermost surface of the borescope wand, the sleeve being spaced apart from the lens; and 

	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to join the touching portions of the cited sections, creating a continuous surface, since it has been held that forming in one piece an article which has formerly been formed into multiple pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893). 
However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including wherein the spherical portion of the end cap defines a mounting cavity positioned radially outward from the passage.

Regarding claim 16, the closest prior art is Gosselin (US 3,434,775) in view of Kubota (US 4,319,563).
Regarding claim 16, Gosselin teaches a borescope, comprising: 
a borescope wand extending along a longitudinal axis and comprising, in axial sequence, a base portion comprising a base portion outer surface, an articulating portion comprising an articulating portion outer surface, and a lens end comprising a lens end outer surface,
a lens positioned in the lens end of the borescope wand; 

an end cap comprising a tubular portion, the end cap defining an axial passage extending therethrough from a first opening defined in the tubular portion to a second opening, wherein the lens end of the borescope wand extends through the first opening into the tubular portion of the end cap and is positioned within the axial passage such that the lens is positioned between the first opening and the second opening.
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to join the touching portions of the cited sections, creating a continuous surface, since it has been held that forming in one piece an article which has formerly been formed into multiple pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893). In the instant case, one would be motivated to make this change to make the device better protected by having an unbroken surface extending the length of the device, preventing foreign substances from entering any gaps (Note that going from a non-continuous surface to a continuous surface necessarily would provide more protection to the inside of the device in this way).
Finally, Kubota teaches an end cap having a tubular portion and a spherical portion, wherein the tubular portion defines an opening and the spherical portion defines another opening.
However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 16 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including wherein the spherical portion of the end cap defines a mounting cavity positioned radially outward from the passage.

Regarding claims 3-13, 15, 17-19, and 21, these claims depend on an allowed base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872